Citation Nr: 0414754	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  04-06 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1942 to 
November 1945. 
 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.  

The M&ROC determined that new and material evidence had not 
been submitted to reopen a previously denied claim of 
entitlement to service connection for bilateral hearing loss.

In May 2004 a VA examiner recorded on examination of the 
veteran that his tinnitus was likely related to acoustic 
trauma in service.  The Board construes the above recited 
contents of the May 2004 VA examination as an informal claim 
of entitlement to service connection for tinnitus.  Since 
this matter has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the M&ROC for initial consideration, and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

In June 2004 the Board approved the representative's May 2004 
request that the veteran's claim be advanced on the Board's 
docket of cases.


FINDINGS OF FACT

1.  In July 1991 the M&ROC denied reopening a claim of 
entitlement o service connection for bilateral hearing loss.  

2.  Evidence submitted subsequent to the July 1991 decision 
was not previously submitted to agency decision makers, is 
not cumulative or redundant and, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  This evidence 
raises a reasonable possibility of substantiating the claim.  

3.  The veteran was exposed to acoustic trauma during 
service.

4.  The veteran currently has bilateral sensorineural hearing 
loss.

5.  The probative and competent medical evidence of record 
establishes that the veteran's bilateral hearing loss cannot 
satisfactorily be dissociated from his exposure to acoustic 
trauma in service. 


CONCLUSIONS OF LAW

1.  Evidence submitted since the July 1991 rating decision 
wherein the M&ROC denied reopening the claim of entitlement 
to service connection for bilateral hearing law is new and 
material, and the veteran's claim for that benefit has been 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002);  38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 
3.160(d), 20.302, 20.1103 (2003).
 
2.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.385, 4.3 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

According to his record of service (DD-214), the veteran's 
military occupational specialty was Heavy Mortar Crewman.  He 
was awarded 3 Bronze Stars for campaigns in Po Valley, No. 
Apennines, and Rome Arno during World War II.

According to military company morning reports, the veteran 
was in the hospital in August 1944 while stationed in Italy.  
In a statement dated in September 1982, the M&ROC indicated 
that according to the National Personnel Records Center 
(NPRC), the veteran's service medical records were destroyed 
in the 1973 fire at the NPRC.  

In September 1981, the veteran filed a claim seeking 
entitlement to service connection for a hearing condition.  
He indicated that his condition could have been caused by 
malaria medication that he took while serving in Italy.

Dr. RD (initials) submitted a statement dated in October 1981 
on behalf of the veteran.  Dr. RD stated that results of an 
audiogram administered in November 1962 showed that the 
veteran had bilateral, nerve-type hearing loss, due to noise 
exposure or medication for malaria.  

Audiogram results from September 1971 were similar to the 
November 1962 results.  Audiogram results from October 1981 
indicated a bilateral, nerve-type defect. 

In December 1981, the veteran submitted a statement 
indicating that during his service in Italy in World War II, 
he was required to operate an 81 mm mortar.  He believed that 
the firing of the weapon and his treatment for malaria were 
responsible for his hearing loss.

In December 1981, the M&ROC denied the veteran's claim of 
service connection for bilateral hearing loss.

In January 1982, a statement was submitted by Mr. CB, who was 
the Captain in charge of the veteran's military company.  He 
indicated that the veteran was attached to the Heavy Mortar 
Section of the company.  He believed that the 81 mm mortars 
employed by the section could have caused the veteran's 
hearing problem.  His treatment for malaria with quinine may 
also have been a contributing factor.

Another statement dated February 1982 was submitted from a 
military comrade who served with the veteran in Italy during 
World War II.  He indicated that the veteran was involved in 
extensive firing, and his ears could easily have been damaged 
from the muzzle blast of the 81 mm mortar.

Following the veteran's filing of an appeal, in April 1983, 
the Board denied the veteran's claim of entitlement to 
service connection for bilateral sensorineural hearing loss.

In a statement dated May 1983, Dr. HK stated that he was the 
veteran's physician from 1946 to 1954.  During that time, the 
veteran experienced some hearing difficulties that could have 
resulted from his war time service, i.e. the firing of the 81 
mm mortar and the treatment of malaria with quinine.

In November 1987, the veteran sought to re-open his claim of 
entitlement to service connection for his hearing loss.  In 
December 1987, his claim for service connection for bilateral 
hearing loss was denied because new and material evidence had 
not been presented.

Following the veteran's filing of an appeal, in December 
1989, the Board denied the veteran's claim of entitlement to 
service connection for hearing loss.

In March 1991, the veteran sought to re-open his claim of 
entitlement to service connection for bilateral sensorineural 
hearing loss.  In July 1991, the M&ROC denied the claim 
because no new and material evidence was submitted.

In a statement dated in July 2001, Dr. LR stated that he had 
examined the veteran.  His ears looked quite normal and he 
had normal eardrums.  A formal audiogram, however, was done 
and documented a severe sensorineural hearing loss 
bilaterally.  The assessment was that bilateral sensorineural 
hearing loss was likely related to exposure to loud noise, as 
well as perhaps exposure to quinine.  

In July 2002, the veteran was given a VA audio examination.  
On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:

  
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
45
45
85
n/a
85
LEFT
30
55
75
n/a
75


The veteran's word recognition scores were reported as 56 
percent in the right ear and 88 percent in the left ear.  The 
assessment was sensorineural hearing loss.

In August 2002, the veteran filed a statement to re-open his 
claim for bilateral hearing loss due to acoustic trauma.  

In a statement dated in April 2003, Dr. AR stated that 
according to his audiogram, the veteran's hearing loss was 
primarily due to noise exposure in the military.  Her review 
of some of the veteran's old audiograms indicated that the 
veteran had a definite gradual decline in his hearing over 
the last several years.  She added that the quinine which had 
been administered to the veteran for treatment of malaria 
might be a factor in the veteran's hearing loss as well.

In a statement dated in April 2003, Dr. CJ stated that he 
performed a hearing test on the veteran, and he had severe 
neurosensory hearing loss in both ears.  Speech 
discrimination scores were 76 percent on the left, and 60 
percent on the right.

In a statement stated December 2003, Mr. HS submitted a 
statement.  He was a military comrade who had served with the 
veteran in Italy during World War II.  Mr. HS indicated that 
they both served in heavy artillery, and that the veteran's 
hearing was affected by the noise of repeated firing of 
mortar.

In May 2004, the veteran was given a VA audio examination.  
On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:

  
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
40
60
80
80
80
LEFT
30
55
70
70
75


The veteran's word recognition scores were reported as 68 
percent in the right ear and 78 percent in the left ear.  
According to the audio exam report, the examiner stated that 
it was as likely as not that hearing loss and tinnitus 
resulted from acoustic trauma in the military.


Criteria

Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An M&ROC determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (effective prior to August 29, 2001).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the 
claim and is not merely cumulative of evidence of record; (2) 
is probative of the issue at hand; and (3) is significant 
enough, either by itself or in connection with other evidence 
in the record, that it must be considered to decide the 
merits of the claim.  See Anglin v. West, 203 F. 3d 1343, 
1345-1346 (Fed. Cir. 2000) (upholding the first two prongs of 
the Cohen new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208 (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).



For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard 
for finding new and material evidence has changed as a 
result.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(38 C.F.R. § 3.156(a)).  

This change in the law is applicable only to claims filed 
after August 29, 2001, the effective date of the amendment.  

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for organic disease of the nervous system (sensorineural 
hearing loss) if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2003).  

The CAVC has held that the "term 'service connection', is 
used in section 1154(b) to refer to proof of incurrence or 
aggravation of [a] disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability."  See Velez v. West, 11 Vet. App. 148, 153 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  However, the law does not create a presumption of 
service connection, and there must still be competent medical 
evidence relating the claimed disability to service where the 
question involves medical causation or diagnosis, such as in 
the instant case.

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2003).  The 
CAVC has further held that 38 C.F.R. § 3.385, "does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service."  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

As stated by the CAVC, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

Where the regulatory threshold requirements for impaired 
hearing are not met until several years after service 
separation, the Board observes that the record must establish 
exposure to disease or injury during active military service, 
which would adversely affect the veteran's auditory system, 
post-service audiological findings that meet the criteria of 
38 C.F.R. § 3.385 and a causal relationship between his 
hearing loss and service for service connected benefits to be 
granted.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for bilateral hearing loss, 
and service connection for bilateral hearing loss on a de 
novo basis has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits sought on appeal by the 
veteran.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


New and Material Evidence

A determination on whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider an underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the M&ROC's action, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claim of entitlement to service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003). 

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  In this 
case, the amended definition of new and material evidence 
does apply to the veteran's claim, which was received at the 
M&ROC in August 2002.

Under 38 C.F.R. § 3.156 (a) (2003), new and material evidence 
means evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which must raise a reasonable possibility of 
substantiating the claim.

The CAVC has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).
 
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).
 
In July 1991, the M&ROC issued a rating decision that denied 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss because new and material evidence had 
not been presented.  Under applicable law and VA regulations, 
that decision is final, and the veteran's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on his behalf. 38 U.S.C.A. §§ 5104, 5108, 
7105; 38 C.F.R. §§ 3.104 (a), 3.156 (2003).  
 
It is determined that the veteran has submitted new and 
material evidence since this July 1991 decision in order to 
reopen his claim.  Since that time, in a statement dated in 
April 2003, Dr. AR indicated that according to his audiogram, 
the veteran's hearing loss was primarily due to noise 
exposure in the military.  Her review of some of the 
veteran's old audiograms indicated that the veteran had a 
definite gradual decline in his hearing over the last several 
years.  

Furthermore, in the May 2004 VA audio examination, the 
examiner stated that it was as likely as not that the 
veteran's hearing loss and tinnitus resulted from acoustic 
trauma in the military.

The physician statements above from April 2003 and May 2004 
are not cumulative and redundant.  Since the above evidence 
indicates that the veteran's bilateral hearing loss was 
likely caused by acoustic trauma suffered in service, the 
newly received evidence relates to an unestablished fact 
necessary to substantiate the claim and raises the reasonable 
possibility of substantiating the claim.  Thus, it is 
material to the veteran's claim.  Accordingly, the claim is 
reopened, and must be considered in light of all the 
evidence, both old and new.  
Service Connection on a De Novo Basis

The M&ROC's September 2003 rating decision addressed the 
issue of whether new and material evidence had been presented 
to re-open the veteran's claim.  The Board recognizes, 
however, that the September 2003 rating decision did not 
directly address the veteran's underlying claim of service 
connection for bilateral hearing loss.  Nonetheless, the 
Board finds that the veteran had been given notice and the 
opportunity to be heard on the underlying issue of service 
connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Through various items of correspondence, the M&ROC informed 
the veteran of the information and evidence necessary to 
substantiate his claim of service connection for bilateral 
hearing loss.  Specifically, in the letter dated in March 
2003, the M&ROC explained the information and evidence needed 
to substantiate the veteran's claim of service connection for 
bilateral hearing loss, with specific references to the need 
to provide evidence showing that the bilateral hearing loss 
currently exists, to provide evidence of an in-service 
occurrence of an injury, and also to provide evidence 
relating the veteran's current condition to his military 
service.  Also, in the January 2004 Statement of the Case 
sent to the veteran, the M&ROC set forth the regulations 
regarding service connection and direct service connection.  
38 C.F.R. § 3.303, 3.304 (2003).    

Furthermore, the M&ROC's March 2003 letter explained what 
portion of the evidence and information would be obtained by 
VA, discussed the claimant's responsibilities in the 
development of the claim, and asked the claimant tell VA 
about any information or evidence he wanted VA to try to get 
for him.  

Thus, under the circumstances in this case, the Board finds 
that VA has provided the veteran with notice and opportunity 
to be heard, and adjudication of the underlying service 
connection claim poses no risk of prejudice to the veteran.  
Id. at 394 (1993).


The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(West 2002).  The mere fact of an in-service injury is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

The question that must be answered is whether the veteran's 
current bilateral hearing loss is related to service.  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2003).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the CAVC held 
that when an evidentiary basis is demonstrated showing a 
relationship between inservice exposure to loud noise and a 
current hearing disability, it is appropriate to grant 
service connection on a direct incurrence basis.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) 
(West 2002).  

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (CAVC affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  

In this case, the May 2004 audiological examination report 
clearly shows that the veteran has impaired hearing under 38 
C.F.R. § 3.385.  The evidence indicated that the veteran has 
auditory thresholds of 40 or greater at the frequencies 1000, 
2000, 3000 and 4000 hertz.  Although the veteran's name does 
not appear on the audio examination report, the report makes 
reference to his documented, prior use of quinine as a 
medication for malaria.  The Board finds that the May 2004 
audio examination report is credible, and also totally 
consistent in findings with the veteran's prior audiograms.   

Regarding exposure to acoustic trauma in service, the veteran 
contends that he 
operated an 81 mm mortar, while serving in Italy during World 
War II.  He believed that the exposure to repeated weapons 
firing was responsible for his hearing loss, and such opinion 
has been expressed by competent medical authority throughout 
the evidentiary record.  Although the veteran's service 
medical records were believed to have been lost due to the 
1973 fire at the NPRC, the evidence of record supports the 
veteran's contention.  His company morning reports indicate 
that he was stationed in Italy, and was hospitalized there in 
August 1944.  

According to his record of service (DD-214), his military 
occupational specialty was Heavy Mortar Crewman, and he was 
awarded three Bronze Stars for campaigns in Po Valley, No. 
Apennines, and Rome Arno.  Based on his record of service 
(DD-214), the Board finds that the veteran was exposed to 
combat during his service in World War II.  Although the 
record is not completely clear in this regard, granting the 
benefit of the doubt to the veteran, it is conceded that he 
was exposed to acoustic trauma in service.  

The remaining requirement in order to grant service 
connection is a medical nexus between current hearing loss 
and exposure to acoustic trauma in service.  Dr. AR reported 
in April 2003 that her review of the veteran's old audiograms 
indicated that he had a definite and gradual decline in 
hearing over the last several years.  Based on her review and 
examination of the veteran, she stated that the veteran's 
hearing loss was primarily due to noise exposure in the 
military.  Furthermore, a VA examiner administered an 
audiogram to the veteran in May 2004.  Based on the results 
of that audiological exam, the examiner stated that it was as 
likely as not that the veteran's hearing loss resulted from 
acoustic trauma in the military.  Earlier dated competent 
medical opinions on file echo the above opinions.

Therefore, it is determined that the veteran's impaired 
hearing under 38 C.F.R. § 3.385 (2003) is related to the 
acoustic trauma to which he was exposed in service.  
The Board finds that the various items of medical evidence 
weighing for and against the veteran's claim are at least in 
equipoise.  There is an approximate balance as to the 
positive and negative evidence of record.  Accordingly, 
pursuant to 38 C.F.R. § 3.102, the benefit of the doubt is 
granted to the veteran, and he is granted service connection 
for bilateral hearing loss.  


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, the appeal is granted in this regard.

Entitlement to service connection for bilateral hearing loss 
is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



